         Case 1:18-cv-09936-LGS Document 149 Filed 01/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                                              NOTICE OF MOTION
                              Plaintiffs,
               v.

THE TRUMP CORPORATION, DONALD J.                           Case No.: 1:18-cv-09936 (LGS)
TRUMP, in his personal capacity, DONALD
TRUMP JR., ERIC TRUMP, and IVANKA
TRUMP,

                              Defendants.



               PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law,

Plaintiffs Jane Doe, Luke Loe, Richard Roe, and Mary Moe will move this Court at the United

States District Court for the Southern District of New York, Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York, before the Honorable Lorna G. Schofield,

United States District Judge, on a date to be determined by the Court, for an order compelling

non-party ACN Opportunity, LLC to produce documents in response to Plaintiffs’ subpoena

duces tecum. The bases for the motion are set forth in the accompanying Memorandum of Law.
       Case 1:18-cv-09936-LGS Document 149 Filed 01/31/20 Page 2 of 2



Dated: January 31, 2020
       New York, New York

                                         EMERY CELLI BRINCKERHOFF &
                                         ABADY LLP

                                         By:             /s/
                                                Andrew G. Celli
                                                O. Andrew F. Wilson
                                                Nick Bourland

                                         600 Fifth Avenue, 10th Floor
                                         New York, New York 10020
                                         (212) 763-5000

                                         Attorneys for Plaintiffs




                                     2
